Citation Nr: 1601752	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  07-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to July 20, 2011.  


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded this case in August 2014.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268(1998).


FINDING OF FACT

The evidence of record does not show that the Veteran's PTSD caused total social and occupational impairment prior to July 20, 2011.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met prior to July 20, 2011.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records, VA treatment records and private treatment records have been associated with the record.  The Veteran and his previous representative (who has since withdrawn from representing the Veteran) have also provided statements and argument in support of his claim.  VA examinations of the Veteran's PTSD were conducted in July 2005 and July 2006.  The examinations described the Veteran's psychiatric disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of note, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined to do so.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183(2002).

Entitlement to an Evaluation in Excess of 70 Percent for PTSD

The Veteran was granted service connection for his PTSD in August 2005 and assigned a 50 percent rating with an effective date of October 26, 1999.  In January 2006 the Veteran filed a notice of disagreement, asserting that he was entitled to a rating in excess of 50 percent for his PTSD.  His rating was then increased to 70 percent prior to July 20, 2011 and 100 percent from then onward in an April 2012 rating decision.  The Veteran perfected his appeal as to the issue that his PTSD warranted a higher rating for his entire appeal period.  The Board notes that as the Veteran's benefits were not granted in full in the August 2012 rating decision, his appeal is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39(1993).

With regard to the rating criteria for mental health disorders, a 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2014, and therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

The Board notes that the Veteran received treatment for his mental health at the Logan VA Outpatient Center and at the Huntington VAMC between 1999 and 2006.  These records are associated with the claims folder and during this treatment the Veteran exhibited symptoms including nightmares, flashbacks, irritability, depression, anxiety and isolation.  His GAF scores during the period of 1999-2011 were generally stable, ranging only between 50 and 55 and examining medical professionals generally observed that the Veteran was alert, well-mannered, clean and cooperative.  Pertinently, during his treatment between 1999 and 2003 the Veteran showed signs of isolation, staying home alone and showing little desire to be around anybody.  Although his counseling notes reflect depression and anxiety, 2000 to 2003 treatment notes show decreased nightmares and an increase in social activities.  However, during his treatment in 2005 and 2006, the Veteran noted that he had a girlfriend, enjoyed hunting and fishing and that he walked around the mountains for pleasure if the weather permitted.  

In September 2000 a report was issued by a licensed clinical social worker regarding the Veteran's psychiatric symptoms and condition.  In that report the social worker found that the Veteran had severe flashbacks, intrusive thoughts, depression, anxiety, panic attacks, isolation, anger, avoidance of people, places and things and suicidal ideations, with no specific plan or intent.  The social worker diagnosed the Veteran with PTSD based on his reported symptoms.  In April 2003 a counseling therapist issued a report noting the Veteran's symptoms of nightmares, flashbacks, intrusive thoughts, depression, anxiety, isolation, anger, avoidance and some suicidal ideations without plan or intent.  As the licensed clinical social worker before, the counselor confirmed the Veteran's diagnosis of PTSD and recommended continued treatment.  

In July 2005 the Veteran had a VA examination for his PTSD.  At that examination the Veteran reported that since his discharge from service he had problems with his nerves; specifically, he noted that he had bad dreams and nightmares about explosions.  He noted that he did not like being around people and reported that anything that reminded him about Vietnam was a trigger for flashbacks.  He reported being easily irritable, upset and angry.  He reported that he had thoughts about giving up, but he denied having ever tried kill himself.  He noted recurrent anxiety and panic episodes with palpitations, smothering feelings and hyperventilation happening about once a week.  He also noted a strain in his marriage because of this lack of desire to socialize, stating that he had feelings of hopelessness, depression and helplessness.  

Upon examination the examiner found the Veteran to be tense and edgy.  He had no signs of hallucinations and he had normal concentration, memory and judgement.  The examiner noted that the Veteran was able to clean and wash himself, and that he mows his lawn and has a small garden at his home.  The Veteran enjoyed going on walks and spent a lot of time outdoors.  He very rarely went to the store, but would occasionally go to McDonald's and his doctor's appointments.  With regard to his education and employment history, the examiner noted that the Veteran had finished high school and that he had worked as a dozer operator for a surface mine for 27 years.  Furthermore, he reported enjoying working mostly on his own.  With regard to the impairment his disability has on his employment, the examiner indicated that because of his reaction to triggers, the Veteran's ability to socialize was low but that he was able and competent to handle his own affairs.  The examiner assigned the Veteran a GAF score of approximately 55.  

In July 2006 the Veteran was afforded another VA examination for his mental health.  At that examination the Veteran noted that he was seeking outpatient treatment for his PTSD and also that he attended the Vet Center twice a month.  He attended the examination with his girlfriend.  He noted that his relationship with his girlfriend was going well.  The Veteran reported experiencing depression, anxiety and difficulty sleeping as well as nightmares.  He reported that he had not gotten better and that he became angry, irritable and had flashbacks when he was exposed to anything that triggered a memory of Vietnam.  The examiner noted that the Veteran was neat, tidy, oriented to time, date and place without evidence of delusions or psychotic thoughts.  His insight seemed fair and he seemed able to take care of his personal hygiene and affairs.  The examiner observed that the Veteran needed to continue outpatient treatment and assigned the Veteran a GAF score range of 50-55.  

In September 2008 the Veteran received a psychiatric evaluation from private examiner Dr. G.  At that evaluation the Veteran reported experiencing nightmares and flashbacks of Vietnam; specifically he noted that he got up to two hours of sleep a night sometimes, with soaking night sweats.  He noted that since 1998 he had been attending a monthly support group.  The examiner noted that the Veteran's appearance and hygiene were good; furthermore, the Veteran noted feeling "pretty good" when asked to describe his mood.  The examiner noted that the Veteran's level of functioning was severe.  He reported that his symptoms interfered with daily activities such as work, relationships, sex life and general satisfaction with life.  The examiner assigned the Veteran a GAF score of 50 and found the general severity of his PTSD to be in the moderate to severe range.  

After a thorough review of the claims file, the Board finds that the Veteran does not meet the criteria for a total schedular rating for PTSD prior to July 20, 2011.  

The Board notes that during the Veteran's treatment at the Logan VAMC and Huntington VAMC for his mental health disorder, he attended group therapy sessions and individual therapy sessions in 1999 through 2003.  The Veteran's medical records include notes of such treatment sessions, which documented the Veteran's apparent progress, with notations of decreased frequency in nightmares and an increase in social activities.  Further VA treatment records indicated the Veteran's involvement in a relationship with a girlfriend, continued interest in hobbies such as fishing and taking walks and occasional trips out to eat.  The Board notes that such actions suggest that the Veteran's symptoms, while severe, have not been shown to cause total social and occupational impairment.
 
The Board notes that at both the Veteran's July 2005 and July 2006 PTSD examinations he was alert, competent and cooperative.  He did exhibit signs of depression, irritability, panic attacks and flashbacks.  However, although he noted he preferred not to socialize and wanted to be alone, he also indicated the ability to maintain relationships through the fact that he held a relationship with his girlfriend.  He even indicated that the relationship with his girlfriend was very good.  The examiners also noted the Veteran's ability to take care of his own personal affairs, thereby indicating that there was an ability to perform activities of living.  Furthermore, there were no signs of persistent delusions or hallucinations and no immediate threat of suicide, or suicidal/homicidal ideations.  

The Board notes that the Veteran has been noted to have had suicidal ideations in his counseling and social worker reports.  However, while the Board recognizes the gravity of such ideations, it does also note that he has not shown any intent, plan or attempt at suicide.  The Board further acknowledges the Veteran's reported symptoms of high severity at his September 2008 psychiatric evaluation; however, the Veteran did not assert that his symptoms caused him an inability to perform daily activities, only that it interfered with them.  Furthermore, the examiner observed the Veteran to be in a generally good mood, with a good and hygienic appearance.  The Veteran also noted his participation in therapy sessions and self-treatment with medication.  

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of nightmares, and psychological agitation to external cues.  He reported difficulty sleeping, trouble concentrating and irritability.  However, the impact of these symptoms is generally more congruent with the assigned disability ratings than they would be with a higher rating prior to July 20, 2011.  

Moreover, it is not simply the Veteran's psychiatric symptoms that are at issue, but rather, the question is how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, the Veteran appears to have maintained some social outlets, as there are a number of references to his wife or girlfriend throughout the treatment records.  Such social engagement, even if significantly limited, makes the Veteran not totally socially impaired.  In fact at the 2005 examination, the Veteran was noted to have been married for 36 years.  It was also noted at that the Veteran was working 18-20 hours (presumably per week).  At the 2006 VA examination, the Veteran was noted to have gotten divorced, but he was in a relationship which he described as very good.

There is no suggestion that the Veteran's PTSD did not cause impairment prior to 2011, but a 70 percent rating is assigned when PTSD symptoms cause an inability to establish and maintain effective relationships.  Here, the Veteran was clearly able to hold some form of relationship throughout the course of his appeal prior to July 2011.  While his marriage appeared to deteriorate, the Veteran reported experiencing a very good relationship with a girlfriend shortly thereafter.  

There is also some indication that the Veteran was not totally occupationally impaired.  In a printout of VA records from June to November 1999, the Veteran's occupation was listed as coal miner, dozer operator.  In June 1999, it was noted that the Veteran had been employed full-time over the previous three years, but had not been employed in the past month.  The Veteran stated that he did not consider treatment for employment problems to be at all important.  In another record from June 1999, it was noted that the Veteran was receiving worker's compensation for carpal tunnel syndrome, and had been since February.

As such, the Veteran's claim for a schedular rating in excess of 70 percent prior to July 20, 2011 for PTSD is denied.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  See Thun v. Peake, Supra.  Turning to the first step of the extraschedular analysis, the Board finds the schedular rating criteria reasonably describe all the symptomatology of the Veteran's psychiatric disability.  Here, as explained in Vazquez-Claudio v. Shinseki, the Board's focus is primarily how the totality of the Veteran's psychiatric symptomatology impacts his occupational and social functioning.  In so doing, the schedular rating criteria inherently and necessarily considers all the Veteran's psychiatric impairment.  Moreover, the schedular rating criteria provide for a higher evaluation should the Veteran's symptoms worsen.  As such, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for TDIU under Rice v. Shinseki has been raised with regard to the issue of an increased rating for PTSD.  22 Vet. App. 447 (2009).  In this case, the Veteran has contended that he is unemployable due to his service connected disabilities, in particular to his PTSD.  The Board notes that from July 24, 2006 to November 1, 2006 and from December 4, 2010 onward the Veteran has a 100 percent schedular evaluation for his ischemic heart disease.  Further, the Veteran is also service connected for his PTSD, evaluated as 100 percent from July 20, 2011 onward and 70 percent prior to that.  The Board further notes the Veteran is in receipt of SMC effective April 17, 2002.  

The Board further notes that as the reasoning of Bradley v. Peake is that TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation; however, as the Veteran in this appeal has already been awarded SMC, then consideration of TDIU no longer serves any useful purpose as of the date SMC was awarded (April 17, 2002).  22 Vet. App. 280 (2008).  Additionally, a TDIU was awarded effective July 22, 2001 by an April 2012 rating decision, which explained that the Veteran was being found unemployable solely because of his PTSD.  Additionally, it was noted that July 21, 2001 was the Veteran's last date of employment (per an August 2002 Vet Center letter).  Accordingly, the Board does not believe any allegation has been raised that the Veteran was unable to work prior to the date TDIU was assigned.  As such, the Board finds that Rice and Bradley are inapplicable as of April 17, 2002.


ORDER

An evaluation in excess of 70 percent for service connected PTSD prior to July 20, 2011 is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


